DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the earliest prior-filed application, Application No. 14/616,126, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In particular, 14/616,126 fails to provide adequate support for at least the limitations of independent claims 1 & 7 wherein “the light output direction of the LED light source of the lamp module is different from [not equal to] the light output direction of the lamp module”. Additionally, at least claims 2, 3, 5, 9 & 12 appear to include further limitations which are not adequately supported in 14/616,126. 
However, this subject matter appears to be supported by the subsequent continuation-in-part application 15/797,367. Accordingly, the claims currently pending in this application are entitled only to the benefit of the filing date of 15/797,367.
Examiner’s Comment on Priority
The instant application is a continuation of 15/797,367 (filed 10/30/2017; now abandoned); which is itself a continuation-in-part of 14/616,126 (filed 02/06/2015; now abandoned). As set forth in MPEP § 2152.01:
If an application is a continuation or divisional of one or more earlier U.S. applications or international applications and if the requirements of 35 U.S.C. 120, 365(c), or 386(c)  have been satisfied, the effective filing date is the same as the earliest filing date in the line of continuation or divisional applications.
If an application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application. 
The effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. Different claims in the same application may be entitled to different effective filing dates. As set forth above, the claims currently pending in this application are not fully supported by the specification and claims of the earliest filed parent application (14/616,126), but only by the specification and claims of the subsequent continuation-in-part (15/797,367). Therefore, the claims currently pending in this application have an effective filing date equal to the filing date of 15/797,367 (10/30/2017). 
The disclosure of prior-filed application 14/616,126 was published as US 2016/0108925 on 21 April 2016. Since this publication date is more than one year before the effective filing date of the inventions currently claimed, the published document is available as prior art under at least the provisions of 35 U.S.C. 102(a)(1), and is not subject to the exceptions under 35 U.S.C.102(b)(1). 
Specification
The disclosure is objected to because of the following informalities:
In the specification, the term “second opening” is used to refer to both the outlet opening 112 (e.g. the housing opening corresponding to the air outlet; para. 66) as well as an opening in the bottom plate 211 which replaces the first opening and serves as an air inlet (see para. 103). This may cause confusion as to which “second opening” is being referred to in some instances (e.g., in the claims). See related 35 U.S.C. 112(b) rejections below.  
Appropriate correction is required.
Claim Objections
Claims 1, 5, 7 & 9 are objected to because of the following informalities:
Claim 1 (line 11) & Claim 7 (line 14): “a LED light source” should read “an LED light source”. 
Claims 5 & 9: “wherein the ventilation fan further comprising a filter…” should read “wherein the ventilation fan further comprises a filter…”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 7 recite the limitation "the air inlet" (claim 1, lines 17-18; claim 7, lines 20-21).  There is insufficient antecedent basis for this limitation in the claim.

Further regarding claims 1 & 7, each recites “wherein the lamp module contacts the ceiling by a support to form a gap configured between the lamp module and the support”, which renders the respective claims indefinite. As set forth in MPEP § 2173.05(a)(I), claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.
In the instant case, the above limitation includes several apparent contradictions or inconsistencies that make the intended scope difficult to discern. “Wherein the lamp module contacts the ceiling by a support to form a gap configured between the lamp module and the support” raises doubt as to: a) whether the lamp module is actually contacting the ceiling or whether it is the support that is contacting the ceiling, and b) whether the support is part of the lamp module or if it is considered a separate component spaced apart from the lamp module. 
As understood, it is the support that contacts the ceiling, not the lamp module, and the lamp module is spaced from the support by a contacting portion (in claims 4 & 8) to define the gap between the support and the lamp module. However, this is not clear in the claims. 

Claim 6 recites “wherein the second opening is aligned with the installation opening”. 
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
In the specification, the term “second opening” is used to refer to two distinct features: an outlet opening 112 (i.e., a housing air outlet; para. 66) as well as an inlet opening 211 in the bottom plate 216 which replaces the first opening (i.e., a housing air inlet; see para. 103). 
Since the specification sets forth that the second opening in the bottom plate may be provided “instead of the first opening” (para. 103), and since claim 1 recites “a housing including a first opening and a second opening”, it appears that the usage of “second opening” in claim 6 is conflating the “second opening 211” (i.e. the opening in the bottom plate) with the “second opening 112” (i.e. the outlet opening). In other words, “a second opening” in claim 1 is understood to mean the air outlet 112, while the “second opening” as used in claim 6 appears to require the element to be air inlet 211. As best understood, the second opening 112 is not otherwise disclosed as being aligned with the installation opening. 
Since, as best understood, the “second opening” (211) which may be “aligned with the installation opening” is merely an alternative form of the air inlet / first opening, for the purposes of examination in this action, claim 6 will be interpreted such that the first opening (i.e. the air inlet) is aligned with the installation opening. Appropriate correction and clarification are required. 

Claim 13 recites a singular “elastic element”, however, claim 7 establishes “a plurality of elastic elements”. It is unclear if the limitations of claim 13 apply to all of the elastic elements or only a particular one. 
Claim 13 further recites that “the ring structure is partially connected to the base of the lamp module”. The term “partially connected” is a relative term which renders the claim indefinite. The term “partially connected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 & 10-13 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0108925 A1; hereafter Huang ‘925) in view of Zakula et al. (US 2012/0087128 A1; hereafter Zakula).
Examination note: as independent claims 1 & 7 contain significant overlapping subject matter, the rejections below have been combined for brevity. Rejections for corresponding dependent claims have also been combined. 
Regarding claims 1 & 7, Huang ‘925 discloses a ventilation system (i.e., figs. 3A-3C; alternate embodiments and additional details shown in figs. 1A-1C, 2 & 4) comprising a ventilation fan (1 / 1a / 1b; etc.; hereafter 1) with a lamp (13) and a ceiling (C) having an installation opening (C1; see fig. 1C), wherein the ventilation fan with the lamp is adapted for installation in the installation opening of the ceiling (as shown), the ventilation fan comprising: 
a housing (11) including a first opening (111), a second opening (112), a top plate (i.e., the top panel of the housing as shown in the figures; e.g., fig. 3B), a side wall (i.e., the side walls as shown in the figures; e.g., figs. 3A & 3B), and two extension portions (114; see fig. 2), wherein the top plate and side wall are connected with each other to form the first opening (i.e., the top and side wall are connected together to form the box-shaped housing, the first opening being an opening into the housing; however, see below for alternative grounds of rejection), wherein the first opening is [configured to be] aligned with the installation opening (figs. 1C, 2, 3B, etc.), the extension portions are disposed on the side wall inside the housing (as shown in fig. 2; it is noted that the bottom panel may also be generally considered a “side wall” as it defines a side, e.g. a bottom side, of the housing), and a slot (S) is formed on each of the extension portions; 
a fan module (12) disposed in the housing; and 
a lamp module (13) fixed to the first opening by a plurality of elastic elements (E) passing through the housing (see figs. 2, 3B, etc.; para. 43, lines 1-3: “the lamp module 13 is fixed to the first opening 111 by two elastic elements E passing through the housing 11”), and the lamp module and the housing are located at opposite sides of the installation opening of the ceiling (e.g., see fig. 3B: the housing is located primarily on the upper side of the installation opening, while at least the lamp cover 131 and lens 133 of the lamp module 13 are located on the lower side of the installation opening; thus, the lamp module and housing are seen as “located at opposite sides of the installation opening…” as claimed); 
wherein the lamp module comprises a LED light source (1321; para. 40, lines 10-11: “light emitting element 1321, which can be a bulb or LED lamp”), a base (132), at least one optical component (i.e., lens 133) and a lamp cover (131); and 
wherein the lamp module (e.g., when configured as 13a in figs 3B & 3C) contacts the ceiling (C) by a support (135) to form a gap configured between the lamp module and the support (i.e., gap indicated at “I”, less the thickness of the support), and the gap serves as the air inlet (para. 41, lines 12-13: “the above gap serves as the air inlet I of the ventilation fan…”).

In the alternate embodiment shown in fig. 3C, Huang ‘925 also appears to generally disclose the additional limitation wherein the lamp cover (131) is disposed at one side of the optical component (133a) away from the base (132). 

Huang ‘925 does not explicitly disclose the additional limitations wherein the optical component is disposed on the base, the lamp cover is disposed at one side of the optical component away from the base, and the light output direction of the LED light source of the lamp module is different from [not equal to] the light output direction of the lamp module. 

Zakula teaches (figs. 9-15; references to alternate embodiment in figs. 1-8 for common components) a ventilation system comprising a ventilation fan (10) with a lamp, wherein the ventilation fan comprises: 
a housing (including at least 12) including a top plate (see fig. 14), a side wall (generally indicated at leader line from 12), wherein the top plate and the side wall are connected with each other to form a first opening (see fig. 7), the first opening is aligned with the installation opening (i.e. when installed in a ceiling, the first opening would be aligned with the installation opening), a fan module (28 & 72) disposed in the housing (see fig. 14); and a lamp module (including at least 54 & 82) fixed to the first opening, and the lamp module and the housing are located at 27opposite sides of the installation opening of the ceiling (when installed); 
wherein the lamp module comprises an LED light source (82; i.e., ribbon which may comprise LEDs; see para. 55 & 79), a base (98; see fig. 11B & 14), at least one optical component (i.e., diffuser 54), and a lamp cover (104), the optical component is disposed on the base (as shown; see para. 75), the lamp cover is disposed at one side of the optical component away from the base (see fig. 14), and the light output direction of the LED light source of the lamp module is different from / not equal to the light output direction of the lamp module (see fig. 15; para. 80 – light output of the light source is inward toward the optical component). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation system of Huang ‘925 such that the optical component is disposed on the base, the lamp cover is disposed at one side of the optical component away from the base, and the light output direction of the LED light source of the lamp module is different from [not equal to] the light output direction of the lamp module, in view of the teachings of Zakula, as the simple substitution of one known element (e.g., the original lens-type lamp module of Huang ‘925) for another (i.e. the flat panel LED-ribbon, indirect diffusion-style lamp module of Zakula) to obtain predictable results (e.g., a more dimensionally compact lamp module which may provide softer / more diffuse lighting quality); or otherwise as the use of a known technique (e.g. providing such a flat panel LED-ribbon indirect diffusion style lamp module for a ventilation fan, as in Zakula) to improve a similar device (that of Huang ‘925) in the same way (as above).  

To promote compact prosecution with respect to claim 7 in the event that Huang ‘925 is not seen as disclosing the limitation wherein the top plate and side wall are connected with each other to form the first opening, as noted above, such an arrangement is shown by Zakula (e.g., the first opening is formed as an open side of the housing, rather than as a separate opening in a bottom plate, etc.). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ventilation system of Huang ‘925 such that the wherein the top plate and side wall are connected with each other to form the first opening, in view of the teachings of Zakula, as the use of a known technique (forming the air inlet / bottom opening of a ventilation fan by connection of the top plate and side walls, e.g., as an open side of the housing, as in Zakula) to improve a similar device (the ventilation fan of Huang ‘925) in the same way (e.g., providing a larger first opening while simplifying the housing construction through elimination of the bottom panel, etc.). 

Regarding claim 2, the ventilation fan of Huang ‘925, as modified above to include a lamp module of the type taught by Zakula, reads on the additional limitation wherein the light output direction of the LED light source of the lamp module is perpendicular to the light output direction of the lamp module.
I.e., as shown in at least fig. 15 of Zakula, the light output of the LED ribbon is inward toward the optical component 54, which diffuses and redirects the light downward (para. 80).

Regarding claim 3, the ventilation fan of Huang ‘925, as modified above, reads on the additional limitation wherein the optical component (54 of Zakula) is a 26light diffuser, and the light diffuser receives the light emitted from the LED light source of the lamp module.
See para 66 & 80 of Zakula. From para. 80: “…the second set of illumination devices 58 can be positioned so that their illumination is directed inward and diffuses through the plate 54, which can produce a generally illuminated plate…". 

Regarding claims 4 & 8, the ventilation fan of Huang ‘925, as modified above, reads on the additional limitation wherein the lamp module (13) and the support (135) are connected by a contact [contacting] portion (1312a) so that the length of the gap is defined by the contact portion (see figs. 3A, 3B & 3C).

Regarding claim 6, the ventilation fan of Huang ‘925, as modified above, reads on the additional limitation wherein the first opening (i.e. the inlet opening; see 35 U.S.C. 112(b) rejections above) is aligned with the installation opening (C1), wherein the ventilation fan is configured such that, during disassembling, the lamp module is suspended in the air by the elastic elements engaged to the housing so as to prevent the lamp module from falling down directly (para. 43, lines 19-23: “due to the design of the elastic element E, the lamp module 13 will be suspended in the air by the hook structure E1 engaged on the extension portion 114 during the disassembly instead of falling down directly…”). 

Regarding claim 10, the ventilation fan of Huang ‘925, as modified above, reads on the additional limitation wherein the fan module (12) has a first projection plane on the top plate (i.e. an imaginary projection of the area of the fan module on the plane of the top plate); the installation opening (C1) has a second projection plane on the top plate (i.e. an imaginary projection of the area of the installation opening on the plane of the top plate), and the first projection plane and the second projection plane are substantially not overlapped (see Figs 3B & 3C). 
The examiner notes that two common and accepted definitions of "substantially” are “being largely but not wholly that which is specified” and “by a large amount or degree”. As such, although the first and second projection planes of the fan module and installation opening appear to overlap somewhat, they are seen as meeting the claimed limitation of "substantially not overlapped" since they are not overlapped by a large amount or degree. 
By contrast, see alternate embodiment of Huang ‘925, fig. 4, where the fan module and installation opening projection planes appear to be substantially overlapping. 



Regarding claim 11, with respect to the additional limitations wherein the fan module has a first projection plane on the top plate, the installation opening has a second projection plane on the top plate, and the size of the first projection plane is smaller than that of the second projection plane, Huang ‘925 further suggests that “the outer diameters of the motor 123 and the impeller 122 can be less than the inner diameter of the first opening 111, respectively. That is, the user can dismount the motor 123 and the impeller 122 from the fan casing 121 or mount them to the fan casing 121 through the first opening 111 to facilitate maintenance of the fan module 12” (para. 44). 
It is noted that claim 7 requires only “a fan module” disposed in the housing, and does not set forth particular components which comprise the fan module. As such, under one interpretation,  “fan module” may be seen as including the motor 123 and the impeller 122, and the fan casing 121 may be seen as part of the housing (i.e. a part of the housing for housing the fan module components). In this manner, Huang ‘925 is seen as reading on the limitation wherein “the fan module has a first projection plane on the top plate (i.e. the outer diameters of the impeller and motor, as projected onto the top plate), the installation opening has a second projection plane on the top plate (i.e. the installation opening diameter), and the size of the first projection plane is smaller than that of the second projection plane (i.e., the impeller and motor have smaller diameters than the installation opening to permit removal). 

Alternatively, it is noted that Zakula discloses the first opening to be substantially the entire area of the housing (i.e. as the first opening is formed by the open bottom side of the housing), and the fan module occupies an area less than the full area of the housing (see figs. 5, 7 & 14). As would be understood by a person having ordinary skill in the art, when installing the fan module of Zakula, an installation opening substantially equal to the first opening of the ventilation fan would be required. As such, when the ventilation fan of Huang ‘925 is modified in view of Zakula as set forth in the grounds of rejection for claim 7 above, such that the first opening is formed as an open side of the housing, when installed, the ventilation fan would reasonably read on the additional limitation wherein the fan module has a first projection plane on the top plate, the installation opening has a second projection plane on the top plate, and the size of the first projection plane is smaller than that of the second projection plane. 

Furthermore, as set forth in MPEP 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation fan Huang ‘925 such that the size of the first projection plane (of the fan module) is smaller than that of the second projection plane (the installation opening) to enable the entire fan module to be removed through the installation opening and replaced at one time (e.g., in the event that the fan casing is also made removable from the housing). See also MPEP § 2144.04(V)(C). 

Finally, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art involves only a change of form, proportions, or degree, such a difference is not sufficient to patentably distinguish over the prior art, even though the changes of the kind may produce better results than prior inventions [In re Williams, 36 F.2d 436, 438 (CCPA 1929); Smith v. Nichols, 88 U.S. 112, 118-19 (1874)]. 
In the instant case, the only difference between the prior art and the claimed invention, if any, would appear to be a change in proportion between the size of the fan module and that of the installation opening. 
Regarding claim 12, the ventilation fan of Huang ‘925, as modified above, reads on the additional limitation wherein the optical component (54 of Zakula) is a light diffuser and the LED light source (i.e. LED ribbon 82) is disposed at the side of the light diffuser.
See Zakula, fig. 15 & paragraphs 66 & 80. From para. 80: “…the second set of illumination devices 58 can be positioned so that their illumination is directed inward and diffuses through the plate 54, which can produce a generally illuminated plate…". 

Regarding claim 13, the ventilation fan of Huang ‘925, as modified above, reads on the additional limitation wherein the elastic element (E) has two 28hook structures (E1), a V-shaped structure and a ring structure (see figs. 1C & 2), the hook structures are disposed at two ends of the V-shaped structure, the ring structure is configured at a bottom of the V-shaped structure and between the two hook structures (as shown), the ring structure is partially connected to the base of the lamp module (as shown; see fig. 2), and the lamp module is connected to the housing by the hook structures penetrating through the slots, respectively (as shown; see fig. 2; para 43).

Claims 5 & 9 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘925 in view of Zakula as applied to claims 1 & 7, respectively, above, and further in view of Huang et al. (US 2015/0159910 A1; hereafter Huang ‘910).
Regarding claims 5 & 9, Huang ‘925 does not explicitly disclose the additional limitation wherein the ventilation fan further comprises a filter disposed in the support.
Huang ‘910 teaches (e.g., figs 1-5) a ventilation fan (2) comprising a cover module (3) having a support (31) configured to be adjacent to the ceiling, a main cover portion (31) and a gap (33) formed between the main cover portion and the support, the height of the gap being defined by contact portions 321 to define the air inlet. 
Huang ‘910 additionally teaches a filter (4) configured to be disposed in the support.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation fan disclosed by Huang ‘925 by providing a filter disposed in the support, as taught by Huang ‘910, to reduce/prevent buildup of dust in the fan; or otherwise as the use of a known technique (providing a filter in the cover / support of a ventilation fan, as in Huang ‘910) to improve a similar device (i.e. the ventilation fan of Huang ‘925) in the same way.
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                             

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753